Citation Nr: 0119518	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  00-21 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left foot 
disorder, secondary to service-connected traumatic arthritis 
of the right ankle.  

2.  Entitlement to an increase in a 10 percent rating for 
service-connected traumatic arthritis of the right ankle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had active service from May 1980 to May 1984.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 RO rating decision which 
denied secondary service connection for a left foot disorder 
(claimed as due to service-connected traumatic arthritis of 
the right ankle), and which denied an increase in a 10 
percent disability evaluation for the service-connected 
traumatic arthritis of the right ankle.  An August 2000 
rating decision assigned a temporary total convalescent 
rating for the veteran's service-connected right ankle 
disorder for the period from March 3, 2000 to May 1, 2000; a 
10 percent disability evaluation was assigned effective May 
1, 2000, and the veteran continues to appeal for a higher 
rating.


REMAND

The RO denied secondary service connection for a left foot 
disorder, citing the rationale that the claim was not well 
grounded.  However, due to a recent change in law, this is no 
longer a valid basis for denying a claim.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law eliminates the concept of a well-
grounded claim, includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, and redefines the 
obligations of the VA with respect to the duty to assist in 
developing a claim.  This change in the law is applicable all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Because of the change in the law brought about by 
the VCAA, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  

As to the claim for secondary service connection for a left 
foot disability, the Board notes that in an April 2000 
statement the veteran reported that T. Bollom, M.D., 
apparently at a VA orthopedic clinic, had confirmed that he 
was experiencing pain and swelling of his left foot as a 
result of favoring his right foot.  Further, in his August 
2000 substantive appeal, the veteran reported that he had 
told his examining physician of the problems he was having 
with his left foot and that the physician had told him that 
it was because he was favoring his right ankle and causing 
more stress on the left.  Pursuant to the VCAA, the veteran 
should be given an opportunity to submit medical records of 
an alleged relationship between his service-connected right 
ankle condition and the claimed left foot disability, and a 
VA examination/medical opinion should be provided if 
justified by the evidence.

As to the claim for an increased rating for the right ankle 
disability, the file shows that the veteran was last afforded 
a VA compensation examination in 1995; a current examination 
is warranted as part of the duty to assist.  See VCAA of 
2000; Caffrey v. Brown, 6 Vet.App. 377 (1994).  Some VA 
treatment records from 2000, concerning the right ankle, have 
been obtained.  But the veteran has referred to other recent 
VA treatment, and records of such treatment should be 
obtained.  See VCAA of 2000; Bell v. Derwinski, 2 Vet.App. 
611 (1992).

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all VA 
and non-VA medical providers who have ever 
treated him for a left foot disorder, or 
who have treated him during and since 2000 
for his right ankle condition.  The RO 
should then obtain copies of related 
medical records which are not already on 
file.

The veteran should also be given an 
opportunity to submit medical nexus 
evidence from doctors who allegedly told 
him that there was a causal relationship 
between his right ankle condition and a 
left foot problem.

2.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
determine the severity of his service-
connected right ankle disability.  The 
claims folder should be provided to and 
reviewed by the doctor in conjunction with 
the examination.  All findings should be 
reported in detail, including range of 
motion in degrees and objective evidence 
of pain, and the doctor should assess the 
effects of pain on use of the joint.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  

If justified by the evidence submitted, 
and considering the VCAA, the RO should 
also have the veteran undergo a VA 
examination to determine the nature and 
etiology of a claimed left foot disorder.

3.  After ensuring that any other 
notification and development action 
required by the VCAA is accomplished, the 
RO should review the claims for secondary 
service connection for a left foot 
disorder, and for an increased rating for 
a right ankle disorder.  If the claims are 
denied, the veteran and his representative 
should be issued a supplemental statement 
of the case, and given an opportunity to 
respond, before the case is returned to 
the Board.


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




